UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

IN THE MATTER OF APPLICATION FOR —:
ADMISSION TO PRACTICE IN THIS COURT 0 / 4 -/ 4 ZA,

PETITION

|__ Richard F. Griffin, Jr. , hereby petition the United States District
Court for the Middle District of Pennsylvania to admit me to practice before that Court. In
support of my petition, | state as follows:

My office address is: Bredhoff & Kaiser, PLLC
805 15th Street N.W., Suite 1000
Washington, D.C. 20005
Office Telephone: _ (202) 842-2600

| was admitted to practice before the Courts listed below on the date shown after
the name of each Court, and! am currently a member in good standing of all those Courts.

 

See Attached.

 

My attorney Identification number is: _DC Bar No. 358323

 

FOR COURT USE ONLY
__ GENERAL ADMISSION:

GRANTED BY THE COURT: Date:

SPECIAL ADMISSION:

GRANTED BY THE COURT / by i Nate hig

 

 

 

 

 

 
